Title: To Thomas Jefferson from Daniel Clark, 12 February 1799
From: Clark, Daniel
To: Jefferson, Thomas



Sir
 New Orleans 12 february 1799

You will pardon the Liberty I take in addressing you when I inform you that your Letter of the 24th. June of last Year directed to Mr Philip Nolan (with whom for many Years I have been connected in the strictest Friendship) has in his absence come into my possession. That extraordinary and enterprising Man is now and has been for some Years past employed in the Countries bordering on the Kingdom of New Mexico either in catching or purchasing Horses, and is looked for on the Banks of the Mississippi at the fall of the Waters with a thousand Head which he will in all probability drive into the U.S. Having directions from him to peruse all Letters addressed to him previous to their being forwarded that in case of accident, no expression contained in them should awaken the Jealousy of the suspicious [peo]ple among whom he has by a coincidence of fortunate Circumstances introduced himself, I have by this Means acquired a knowledge of the object of your researches, & shall feel particular pleasure in affording my mete of assistance to forward your Letter in safety to him. You judge right in supposing him to be the only person capable of fulfilling your Views as no Person possessed of his talents has ever visited that Country to unite information with projects of utility. Shortly after his return, but not before on acct. of the impossibility of applying himself during his travels with that attention he could wish to the subject, I will be responsible for his giving you every information he has collected, and it will require all the good Opinion you may have been led to entertain of his veracity not to have your Belief staggered with the accounts you will receive of the numbers, & habits, of the Horses of that Country and the people who live in that Neighborhood whose Customs & ideas are as different from ours as those of the Hordes of Grand Tartary. Did it not interfere too much with your other occupations I would presume to request you would point out particular subjects on which my Friend should enlarge, as some which would be probably very interesting to you, might be overlooked or seem too trivial to him to notice  from having come so often under his observation. In this case your Letters addressed to the care of Mr Tench Coxe of Philadelphia to be forwarded to me will shortly get to Nolan’s hands, and I take the Liberty of referring you to Mr Coxe for a knowledge of my Character, that you may not be under any apprehension concerning the Person to whom you write. Mr. Ellicott the Commissioner on the part of the U.S. for running the Line of demarcation with Spain being now Visitor in my House and having at his arrival in this Country been acquainted with Nolan who gave him considerable information on the subject in Question, I have hinted to him your Wish of acquiring the same Knowledge, and he will doubtless think himself happy in contributing as far as lies in his power to this End until Nolan himself can have an Opportunity of giving you perfect Satisfaction. In the mean time I must suggest to you the necessity of keeping to yourself for the present all the information that may be forwarded to you as the slightest Hint would point out the Channel from whence it flowed and might probably be attended with the most fatal consequences to a man, who will at all times have it in his Power to render important Services to the U.S., and whom Nature seems to have formed for Enterprizes of which the rest of Mankind are incapable.
Should any accident happen which would deprive the World of this extraordinary Character, his Papers which are confided to me & a mutual Friend now in the Spanish Service, shall be carefully examined, and every thing relating to that Country shall be forwarded to you with [such] other remarks as both of us from our own Knowledge & information have acquired.
The desire I have that you should be possessed of every information and the certainty that the Philosopher & Politician will excuse the freedom of the Persons interesting themselves in procuring such as may be useful embolden me to mention Mr William Dunbar a Citizen of Natchez in the Mississippi territory as a person worthy of being consulted by you on subjects relating to this Country its productions, or any philosophical Question connected with them. He was for some time employed by the Spanish Government as their Astronomer on the Line of demarcation, but has retired to his Estate, and for Science, Probity & general information is the first Character in this part of the World. His long residence in this Country still but little known to Men of letters, its Situation with respect to many Savage tribes, some of which lately inhabited the very Place where he resides & where their Vestiges are still perceptible, the extensive Communication with remote parts presented by the Mississippi and  concourse of Indians & traders, have given him many Opportunities of making Observations which may not have presented themselves to others & may not probably occur in future, to these may be added those he has made on the Country itself, its population, manners Customs of the Inhabitants, the different Changes in their Government for the last 40 Years, the Climate, soil & Trade which are but little known abroad and they will I hope appear so important to a person whose reputation is so great as yours as to procure me your Indulgence for the Liberty I have taken.
I have the Honor to remain with Sentiments of the greatest respect & Esteem Sir Your most obedient & most humble Servant

Daniel Clark Junr

